DETAILED ACTION
Response to Amendment
 	This Non-Final office action is in response to Applicant’s amendment filed 8/4/2022. Claims 1, 11 and 18 have been amended. Claims 1-9 and 11-21 are pending.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	The previously pending rejections to claims 1-9 and 11-21, and claims 1-9, 11-17 and 21, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn.

 	After further consideration, the previously pending rejection of claims 1-9 and 18-21, under 35 USC 101 has been reinstated. The training of the task manager seems to merely be a complex mathematical exercise, thus directed to an abstract idea. The claimed use of training of the task manager does not seem to involve anything other than the application of a known technique in its normal, routine, and ordinary capacity.

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1-9 and 11-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, system claims 1-9 and 21 are directed to a set of processors; and a set of storage devices comprising instructions, method claims 11-17 are directed to a series of steps, and machine-readable storage device claims 18-20 are directed to instructions, executed by a set of processors.  Thus the claims are directed to a machine, process, and manufacture, respectively.
Under step 2A Prong One of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite task consolidation, including identifying, calculating, comparing, determining, generating, sending, receiving, and training steps.  
The limitations of identifying, calculating, comparing, determining, generating, sending, receiving, and training, are a process that, under its broadest reasonable interpretation, covers organizing human activity concepts, but for the recitation of generic computer components.  
Specifically, the claim elements identifying a target task and a secondary task from the set of tasks about which to determine which other tasks of the set of tasks are available for consolidation, based on the target task having a defined time for execution, wherein the target task is read from a first external task source and the secondary task is read from a second external task source; calculating a first time estimate to complete the secondary task at a secondary task location using, at least in part, a location task-time completion data wherein the first time estimate is associated with accomplishing the secondary task prior to accomplishing the target task; calculating a second time estimate to complete the secondary task at the secondary task location, using at least in part, the user task-time completion data, wherein the second time estimate is associated with accomplishing the target task prior to accomplishing the secondary task; comparing the set of tasks to the secondary task to be accomplished based on the first time estimate and secondary task to be accomplished with the second time estimate; determining, based on comparing the set of tasks to the secondary task to be accomplished with the first time estimate and secondary task to be accomplished with the second time estimate, that the target task and the secondary task can be consolidated, wherein the secondary task can be accomplished before the target task or the secondary task can be accomplished after the target task generating a suggestion of a task consolidation corresponding to the first time estimate or the second time estimate, the task consolidation comprising a consolidation of the target task and the secondary task; sending the suggestion to a device of the user and presenting the consolidation of the target task and the secondary task; and receiving a response generated from the device of the user comprising an indication of acceptance of the suggestion; wherein a task manager determines the secondary task location and generates the suggestion of the task consolidation, wherein data associated with a rejected suggestion is used for training of the task manager to adjust at least one threshold.
That is, other than reciting one or more processors and one or more storage devices, and a data store associated with a corresponding application used by the user, the claim limitations merely cover managing personal behavior, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This judicial exception is not integrated into a practical application.  The claims include one or more processors and one or more storage devices, and a data store associated with a corresponding application used by the user.  The one or more processors and one or more storage devices, and a data store associated with a corresponding application used by the user in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As a result, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of one or more processors and one or more storage devices, and a data store associated with a corresponding application used by the user amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea.  Claims 2-4 further describe identifying the set of tasks, the target task and determining which tasks are available for consolidation.  Claims 5 and 6 further describe determining a time range, while claims 7-9 further define sending the suggestion, changing the state of the task, and generating a suggestion, respectively.  Claim 10 recites the user device.  Similarly, dependent claims 12-17, 19 and 20 recite additional details that further restrict/define the abstract idea.  A more detailed abstract idea remains an abstract idea.
 Under step 2B of the analysis, the claims include, inter alia, one or more processors and one or more storage devices, and a data store associated with a corresponding application used by the user.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
In addition, as discussed in paragraph 0048 of the specification, “For example, where the components comprise a general-purpose hardware processor configured using software; the general-purpose hardware processor may be configured as respective different components at different times. Software may accordingly configure a hardware processor, for example, to constitute a particular component at one instance of time and to constitute a different component at a different instance of time. Components may also be software or firmware components, which operate to perform one or more methodologies described herein.”
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

Response to Arguments
 	In the Remark, Applicant argues, that the present specification does provide sufficient details such that one of ordinary skill in the art would recognize claim 11 as providing an improvement directed at technology rather than organizing human activity. The specification of the present application identifies a technological problem of having multiple to-do and task lists spread across multiple devices as explained in [0009]. Paragraph [0009] explains that pending tasks of these to-do lists can be listed on "different ones of the electronic devices" but can be analyzed for consolidation as detailed in the disclosure. Paragraph [0061] further explains that "the systems and methods disclosed herein can use analysis of user patterns of interactions at various locations with analysis of the type of task to generate task consolidations based on current locations" thus "enhancing the capability of their devices." Also, paragraph [0023] specifically describes utilizing data from consolidated suggestions rejected by the end user to further train the task manager that executes the logic for generating suggestions. 
The above claim features represent a practical application as the selective consolidation relives the one or more processors, which are now explicitly recited in the body of the claim, of using time and resources that would otherwise be consumed to serve to the user tasks that lack meaningful relationship. 
Moreover, the training of the task manager executed on the one or more processors proposes consolidations to adjust a threshold used for generating the suggestion based on user rejected suggestions. That is, the training of a task manager executed by the processor(s) to adjust a threshold used for generating the suggestion goes beyond a mere recitation of training, but is a technical feature that is a specific practical application that permits the one or more processors to self-adjust to the user and to become more efficient in selecting what tasks it proposes for consolidation. Note that the MPEP is clear that "The specification need not explicitly set forth the improvement." See, MPEP 2106.04(d)(1). Instead it is sufficient if the specification describes the invention "such that the improvement would be apparent to one of ordinary skill in the art."
These are features well beyond just generally linking the organizing of human activity, or any other abstract concept, to a particular technological environment. The resulting claim 11 as a whole therefore does not result in the monopolization of a judicial exception. See, MPEP 2106.05(e). As such, the present claims as now pending are similar to those held to be patent eligible by the Federal Circuit in McRO Inc. v. Bandai Nameco Games Am. Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016) (stating "that the ordered combination of claimed steps, using unconventional rules that relate sub-sequences of phonemes, timings, and morph weight sets, is not directed to an abstract idea and is therefore patent-eligible subject matter under§ 101.) . This is because the combination of claimed elements in claim 11 recite unconventional rules that relate a set of tasks, user task-time completion data, time estimates, and data from rejected suggestions, allowing the underlying technology to perform the function of serving consolidation suggestions and/or itineraries in a manner not previously achievable by the technology.
Although no further eligibility analysis is necessary, the applicant further asserts claims 11 is patent eligible under MPEP's Alice/Mayo step 2B because an "inventive concept" is furnished by an element or combination of elements recited in the claims beyond any judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. See, MPEP 2106.05. Consideration of the elements in combination is particularly important, because even if an additional element does not amount to significantly more on its own, it can still amount to significantly more when considered in combination with the other elements of the claim. 
The Applicant respectfully asserts that the independent claim 11 furnishes an "inventive concept" and is significantly more at least because: 1) it is directed to improvements to the functioning of the one or more processors explicitly recited in the claim, and 2) adds a specific of limitation other than what is well-understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application.
Based on the Federal Circuit's DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir. 2014) decision, claims are directed to improvements to the functioning of a computer when the "claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome." DDR at 1259, MPEP 2106.5(I)(A). As discussed above, the combination of claimed elements in claim 11 recite unconventional rules that relate a set of tasks, user task-time completion data and time estimates, use data from rejected suggestions to train the task manager to adjust at least one threshold used for generating the suggestion, define a particular solution or a particular way to achieve a desired outcome, and are not merely claims directed to the desired outcome. 
The applicant respectfully asserts that such training of a task manager executed on one or more processors based on rejected consolidation suggestions is itself an element that is not routine or conventional activity in the field. Further, when considered in conjunction with the other elements of the claim, that the consolidation suggestions themselves comprise proposed consolidations of tasks originating from different external tasks sources as determined from the recited logic, that particular combination of elements is neither routine or conventional activity in the field. See. MPEP 2106.05(d). The Examiner respectfully disagrees.
As an initial point, as discussed above, the training of the task manager is deemed to merely be a complex mathematical exercise, thus directed to an abstract idea. The claimed use of training of the task manager does not seem to involve anything other than the application of a known technique in its normal, routine, and ordinary capacity.
Under step 2A Prong One of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite task consolidation, including identifying, calculating, comparing, determining, generating, sending, receiving, and training steps.  
That is, other than reciting one or more processors and one or more storage devices, and a data store associated with a corresponding application used by the user, the claim limitations merely cover managing personal behavior, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Specifically, as described in paragraph 0009 of the specification, “In various embodiments, capabilities can be provided to a user's electronic device, which help the user of the electronic device to be more productive by alerting the user when it is possible to consolidate tasks. Consolidating tasks can include, but is not limited to, consolidating a number of tasks into a single trip. Such capabilities can include identifying pending tasks and alerting the user when one or more pending tasks can be accomplished en route to another location for performing another task. These pending tasks may include items from a user's to-do list on an electronic device of the user, a calendar entry on the electronic device, an e-mail in the electronic device, or a user-related item accessible by the electronic device.”
Additionally, as discussed in paragraph 0011 of the specification, “A procedure, as taught herein, can include, for example, identification of tasks from a user's to-do list or commitments made in email by the user, and a notification to a device of the user, using features associated with operations that may include route determination, time estimate for travel to multiple locations, time to perform a task at a location during the en route travel, and other task and location parameters. The notification alerts the user when an item can be accomplished en route to a location of another task.”
As such, and contrary to Applicant’s assertion, other than reciting one or more processors and one or more storage devices, and a data store associated with a corresponding application used by the user, the claim limitations merely cover managing personal behavior, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
In McRO, the Federal Circuit held the claimed methods of automatic lip synchronization and facial expression animation using computer-implemented rules patent eligible under 35 U.S.C. § 101, because they were not directed to an abstract idea. The basis for the McRO court's decision was that the claims were directed to an improvement in computer-related technology (allowing computers to produce "accurate and realistic lip synchronization and facial expressions in animated characters" that previously could only be produced by human animators), and thus did not recite a concept similar to previously identified abstract ideas.
Contrarily, here under step 2A of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite task consolidation, including identifying, calculating, comparing, determining, generating and sending steps. 
The McRO court relied on the specification's explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be automated when determining that the claims were directed to improvements in computer animation instead of an abstract idea. The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process. 
Here, there is no improvement to any computer technology per se here, nor is there a set of "rules" (i.e., mathematical relationships) that improve computer-related technology by allowing computer performance of a function not previously performable by a computer.  Further, the specification does not describe a teaching about how the claimed invention improves a computer or other technology.  Rather, the abstract idea of task consolidation is merely implemented on general-purpose hardware (Applicant’s specification, paragraph 0048).
Additionally, DDR Holdings, LLC v. Hotels.com, is an example of additional elements other than those that are well‐understood, routine and conventional in the field.  In that case, the claims were directed to systems and methods of generating a composite web page that combines certain visual elements of a host website with the content of a third‐party merchant. The court found that the claim had additional limitations that amounted to significantly more than the abstract idea. Namely, the claim recited that when a third party’s advertisement hyperlink was selected by a user on a host’s web page, the system would automatically identify the host web page, retrieve corresponding “look and feel” information from storage for the host web page and generate a hybrid web page including the merchant information from the third party web page with the “look and feel” elements of the host’s website. This was different from the conventional operation of Internet hyperlink protocol which would transport the user away from the host’s web page to the third party’s web page when the hyperlink is activated.
However, unlike the claims in DDR, which were necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks, the claims here have no additional limitations that amount to significantly more than the abstract idea.  
Here there isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
In addition, as discussed in paragraph 0048 of the specification, “For example, where the components comprise a general-purpose hardware processor configured using software; the general-purpose hardware processor may be configured as respective different components at different times. Software may accordingly configure a hardware processor, for example, to constitute a particular component at one instance of time and to constitute a different component at a different instance of time. Components may also be software or firmware components, which operate to perform one or more methodologies described herein.”
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        November 4, 2022